Case 1:20-cv-22484-KMW Document 1 Entered on FLSD Docket 06/16/2020 Page 1 of 18




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                                   CASE:

  CARLOS BRITO,

              Plaintiff,
  v.

  ADAM C. OLINICK, as Trustee,

          Defendant.
  ______________________________________/

                                               COMPLAINT

         Plaintiff, CARLOS BRITO, individually and on behalf of all other similarly situated

  mobility-impaired individuals (hereinafter “Plaintiff”), sues ADAM C. OLINICK as Trustee

  (hereinafter “Defendant”), and as grounds alleges:

                                JURISDICTION, PARTIES. AND VENUE

         1.          This is an action for injunctive relief, a declaration of rights, attorneys' fees,

  litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

  Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202.

         2.           The Court has original jurisdiction over Plaintiff’s claims arising under 42 U.S.C.

  § 12181, et seq. pursuant to 28 U.S.C. §§ 1331, 1343 and 42 U.S.C. § 12117(a).

         3.           The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and

  2202, and may render declaratory judgment on the existence or nonexistence of any right under 42

  U.S.C. § 12181, et seq.

         4.           Plaintiff, CARLOS BRITO, is an individual over eighteen years of age, with a

  residence in Miami-Dade County, Florida, and is otherwise sui juris.

         5.           At all times material, Defendant, ADAM C. OLINICK, as Trustee, owned and
Case 1:20-cv-22484-KMW Document 1 Entered on FLSD Docket 06/16/2020 Page 2 of 18




  operated a commercial shopping center 911 SW 87 Avenue, Miami, Florida (hereinafter the

  “Commercial Property”) and conducted a substantial amount of business in that place of public

  accommodation in Miami-Dade County, Florida.

         6.         Venue is properly located in the Southern District of Florida because Defendant’s

  Commercial Property is located in Miami-Dade County, Florida, Defendant regularly conduct

  business within Miami-Dade County, Florida, and because a substantial part(s) of the events or

  omissions giving rise to these claims occurred in Miami-Dade County, Florida.

                                     FACTUAL ALLEGATIONS

         7.         Although over twenty-eight (28) years have passed since the effective date of Title

  III of the ADA, Defendant has yet to make its facilities accessible to individuals with disabilities.

         8.         Congress provided commercial businesses one and a half years to implement the

  Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the

  extensive publicity the ADA has received since 1990, Defendant continues to discriminate against

  people who are disabled in ways that block them from access and use of Defendant’s businesses

  and properties.

         9.         The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

  requires landlords and tenants to be liable for compliance

         10.         Plaintiff, CARLOS BRITO, is an individual with disabilities as defined by and

  pursuant to the ADA. Plaintiff, CARLOS BRITO, is, among other things, a paraplegic (paralyzed

  from his T-6 vertebrae down) and is therefore substantially limited in major life activities due to

  his impairment, including, but not limited to, not being able to walk or stand. Plaintiff requires the

  use of a wheelchair to ambulate.

                                                    2
Case 1:20-cv-22484-KMW Document 1 Entered on FLSD Docket 06/16/2020 Page 3 of 18




         11.      Defendant, ADAM C. OLINICK as Trustee, owns, operates and oversees the

  Commercial Property, its general parking lot and parking spots.

         12.       The subject Commercial Property is open to the public and is located in Miami,

  Miami-Dade County, Florida.

         13.      The individual Plaintiff visits the Commercial Property and businesses located

  within the Commercial Property, regularly, to include visits to the Commercial Property and

  businesses located within the Commercial Property on or about May 28, 2019 and May 8, 2020,

  and encountered multiple violations of the ADA that directly affected his ability to use and enjoy

  the Commercial Property and businesses located therein. He often visits the Commercial Property

  and businesses located within the Commercial Property in order to avail himself of the goods and

  services offered there, and because it is approximately nine (9) miles from his residence, and is

  near his friends’ residences as well as other businesses and restaurants he frequents as a patron.

  He plans to return to the Commercial Property and the businesses located within the Commercial

  Property within two (2) months of the filing of this Complaint.

         14.      Plaintiff resides nearby in the same County and state as the Commercial Property

  and the businesses located within the Commercial Property, has regularly frequented the

  Defendant’s Commercial Property and the businesses located within the Commercial Property for

  the intended purposes because of the proximity to his and his friends’ residences and other

  businesses that he frequents as a patron, and intends to return to the Commercial Property and

  businesses located within the Commercial Property within two (2) months from the filing of this

  Complaint.

         15.      The Plaintiff found the Commercial Property, and the businesses located within

                                                  3
Case 1:20-cv-22484-KMW Document 1 Entered on FLSD Docket 06/16/2020 Page 4 of 18




  the Commercial Property to be rife with ADA violations. The Plaintiff encountered architectural

  barriers at the Commercial Property, and businesses located within the Commercial Property and

  wishes to continue his patronage and use of each of the premises.

         16.       The Plaintiff has encountered architectural barriers that are in violation of the

  ADA at the subject Commercial Property, and businesses located within the Commercial Property.

  The barriers to access at Defendant’s Commercial Property, and the businesses located within the

  Commercial Property have each denied or diminished Plaintiff’s ability to visit the Commercial

  Property, and businesses located within the Commercial Property, and have endangered his safety

  in violation of the ADA. The barriers to access, which are set forth below, have likewise posed a

  risk of injury(ies), embarrassment, and discomfort to Plaintiff, CARLOS BRITO, and others

  similarly situated.

         17.       Defendant, ADAM C. OLINICK as Trustee, owns and operates a place of public

  accommodation as defined by the ADA and the regulations implementing the ADA, 28 CFR

  36.201 (a) and 36.104. Defendant, ADAM C. OLINICK as Trustee is responsible for complying

  with the obligations of the ADA. The place of public accommodation that Defendant, ADAM C.

  OLINICK as Trustee, owns and operates the Commercial Property Business located 911 SW 87

  Avenue, Miami, Florida.

         18.       Plaintiff, CARLOS BRITO, has a realistic, credible, existing and continuing

  threat of discrimination from the Defendant’s non-compliance with the ADA with respect to the

  described Commercial Property and the businesses located within the Commercial Property,

  including but not necessarily limited to the allegations in Count I of this Complaint. Plaintiff has

  reasonable grounds to believe that he will continue to be subjected to discrimination at the

                                                   4
Case 1:20-cv-22484-KMW Document 1 Entered on FLSD Docket 06/16/2020 Page 5 of 18




  Commercial Property, and businesses located within the Commercial Property, in violation of the

  ADA. Plaintiff desires to visit the Commercial Property and businesses located therein, not only

  to avail himself of the goods and services available at the Commercial Property, and businesses

  located within the Commercial Property, but to assure himself that the Commercial Property and

  businesses located within the Commercial Property are in compliance with the ADA, so that he

  and others similarly situated will have full and equal enjoyment of the Commercial Property, and

  businesses located within the Commercial Property without fear of discrimination.


         19.      Defendant, ADAM C. OLINICK, as landlord and owner of the Commercial

  Property Business, is responsible for all ADA violations listed in Count I of this Complaint, and

  has previously been sued in regards to this property’s ADA violations, which are largely the same

  ADA violations claimed below in paragraph 23.

         20.      Plaintiff, CARLOS BRITO, has a realistic, credible, existing and continuing

  threat of discrimination from the Defendant’s non-compliance with the ADA with respect to the

  described Commercial Property and businesses located within the Commercial Property, but not

  necessarily limited to the allegations in Count I of this Complaint. Plaintiff has reasonable

  grounds to believe that he will continue to be subjected to discrimination at the Commercial

  Property, and businesses within the Commercial Property, in violation of the ADA. Plaintiff

  desires to visit the Commercial Property and businesses within the Commercial Property, not only

  to avail himself of the goods and services available at the Commercial Property and businesses

  located within the Commercial Property, but to assure himself that the Commercial Property, and

  businesses located within the Commercial Property are in compliance with the ADA, so that he

  and others similarly situated will have full and equal enjoyment of the Commercial Property, and

  businesses located within the Commercial Property without fear of discrimination.
                                                  5
Case 1:20-cv-22484-KMW Document 1 Entered on FLSD Docket 06/16/2020 Page 6 of 18




           21.       Defendant has discriminated against the individual Plaintiff by denying him

    access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

    and/or accommodations of the Commercial Property, and businesses located within the

    Commercial Property, as prohibited by 42 U.S.C. § 12182 et seq.

                                   COUNT I – ADA VIOLATIONS

           22.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

    through 22 above as though fully set forth herein.

           23.       Defendant, ADAM C. OLINICK as Trustee, has discriminated, and continues to

    discriminate, against Plaintiff in violation of the ADA by failing, inter alia, to have accessible

    facilities by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees and

    gross receipts of $500,000 or less). A list of the violations that Plaintiff encountered during his

    visit to the Commercial Property, include but are not limited to, the following:

    Common Areas

           A. Parking

  i.   The Plaintiff had difficulty exiting the vehicle, as designated accessible parking spaces are

       located on an excessive slope. Violation: There are accessible parking spaces located on an

       excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4 of the 2010 ADA

       Standards, whose resolution is readily achievable.

 ii.   The Plaintiff had difficulty exiting the vehicle, as designated accessible parking space access

       aisles are located on an excessive slope. Violation: There are accessible parking space access

       aisles located on an excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4

       of the 2010 ADA Standards, whose resolution is readily achievable.

                                                     6
Case 1:20-cv-22484-KMW Document 1 Entered on FLSD Docket 06/16/2020 Page 7 of 18




iii.   The Plaintiff had difficulty accessing the facility, as there are designated accessible parking

       spaces located too far from an accessible route to the facility. Violation: Some of the accessible

       parking spaces are not located on the shortest route to an accessible entrance, violating Section

       4.6.2 of the ADAAG and Section 208.3.1 of the 2010 ADA Standards, whose resolution is

       readily achievable.

          B. Entrance Access and Path of Travel

  i.   The Plaintiff had difficulty traversing the path of travel, as it was not continuous and accessible.

       Violation: There are inaccessible routes from the public sidewalk and transportation stop.

       These are violations of the requirements in Sections 4.3.2(1), 4.3.8, 4.5.1, and 4.5.2 of the

       ADAAG and Sections 206.2.1, 302.1, 303, and 402.2 of the 2010 ADA Standards, whose

       resolution is readily achievable.

 ii.   The Plaintiff had difficulty traversing the path of travel due to abrupt changes in level.

       Violation: There are changes in levels of greater than ½ inch, violating Sections 4.3.8 and 4.5.2

       of the ADAAG and Section 303 of the 2010 ADA Standards, whose resolution is readily

       achievable.

iii.   The Plaintiff had difficulty traversing the path of travel, as it was not continuous and accessible.

       Violation: There are inaccessible routes between sections of the facility. These are violations

       of the requirements in Sections 4.3.2(2), 4.3, and 4.5 of the ADAAG and Sections 206.2.2,

       303, 402 and 403, whose resolution is readily achievable.




                                                      7
Case 1:20-cv-22484-KMW Document 1 Entered on FLSD Docket 06/16/2020 Page 8 of 18




 iv.    There are protruding objects on the path of travel at the facility that present a hazard of

        colliding with them, violating Section 4.4.2 of ADAAG and Section 307.4 of the 2010 ADA

        Standards, whose resolution is readily achievable.

  v.    The Plaintiff had difficulty entering tenant spaces without assistance, as the entrance thresholds

        are too high. Violation: There are threshold rises in excess of ½ inch at the tenant entrances,

        violating Section 4.13.8 of the ADAAG and Section 404.2.5 of the 2010 ADA Standards,

        whose resolution is readily achievable.

 vi.    The Plaintiff could not reach the upper level of the facility due to the lack of an elevator.

        Violation: There is no accessible path of travel with access or egress into the building for

        people in wheelchairs, violating Section 4.3.2(2) of the ADAAG and Section 206.2.2 of the

        2010 ADA Standards.

vii.    The Plaintiff had difficulty using some of the curb ramps, as the slope of the adjoining road

        surface has a slope in excess of 5%. Violation: There are curb ramps at the facility that contain

        excessive slopes at adjacent road surfaces violating Section 4.7.2 of the ADAAG and Sections

        406.2 of the 2010 ADA Standards, whose resolution is readily achievable.

viii.   The Plaintiff had difficulty traversing the path of travel, as there are cross slopes in excess of

        2%. Violation: The path of travel contains excessive cross slopes in violation of Section 4.3.7

        of the ADAAG and Section 403.3 of the 2010 ADA Standards, whose resolution is readily

        achievable.

           C. Public Restrooms

   i.   The Plaintiff could not transfer to the toilet without assistance, as the rear grab bar is not

        mounted at the required location and the side grab bar is missing. Violation: The grab bars in

                                                      8
Case 1:20-cv-22484-KMW Document 1 Entered on FLSD Docket 06/16/2020 Page 9 of 18




       the accessible toilet compartment do not comply with the requirements prescribed in Section

       4.17.6 of the ADAAG and Sections 604.5 and 609 of the 2010 ADA Standards, whose

       resolution is readily achievable.

 ii.   The Plaintiff had difficulty using the toilet without assistance, as it is not mounted at the

       required distance from the side wall. Violation: The water closet in the accessible toilet

       compartment is mounted at a non-compliant distance from the wall in violation of Section

       4.17.3 and Figure 30(a) of the ADAAG and Section 604.2 of the 2010 ADA Standards, whose

       resolution is readily achievable.

iii.   The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

       not self-closing and does not have compliant door hardware. Violation: The accessible toilet

       compartment door does not provide hardware and features that comply with Sections 4.17.5 &

       4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards, whose

       resolution is readily achievable.

iv.    The Plaintiff could not use the accessible toilet compartment without assistance, as the required

       clear floor space was not provided due to the door swinging into the area. Violation: Compliant

       clear floor space is not provided in the accessible toilet compartment, violating Sections 4.2.3,

       4.22.2, & 4.22.3 of the ADAAG and Sections 304.4 & 604.8.1.2 of the 2010 ADA Standards,

       whose resolution is readily achievable.

 v.    The Plaintiff had difficulty using the urinals, as the rims are mounted too high. Violation: There

       are urinals provided for public use that do not comply with the standards set forth in Section

       4.18.2 of the ADAAG and Section 605.2 of the 2010 ADA Standards, whose resolution is

       readily achievable.

                                                     9
Case 1:20-cv-22484-KMW Document 1 Entered on FLSD Docket 06/16/2020 Page 10 of 18




 vi.    The Plaintiff was exposed to a cutting/burning hazard because the lavatories outside the

        accessible toilet compartment have pipes that are not fully wrapped. Violation: The lavatory

        pipes are not fully wrapped or maintained outside the accessible toilet compartment violating

        Section 4.19.4 of the ADAAG and Sections 213.3.4 & 606.5 of the 2010 ADA Standards,

        whose resolution is readily achievable.

vii.    The Plaintiff could not use the lavatories outside the accessible toilet compartment without

        assistance, as they are mounted too high. Violation: There are lavatories outside accessible

        toilet compartments in public restrooms with the counter surfaces mounted too high, violating

        the requirements in Section 4.19.2 and Figure 31 of the ADAAG and Sections 213.3.4 & 606.3

        of the 2010 ADA Standards, whose resolution is readily achievable.

viii.   The Plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors

        provided in the restrooms are in violation of the requirements in Section 4.19.6 of the ADAAG

        and Section 603.3 of the 2010 ADA Standards, whose resolution is readily achievable.

 ix.    The Plaintiff could not use the paper towel and soap dispensers without assistance, as they are

        mounted too high. Violation: There are dispensers provided for public use in the restroom,

        with controls outside the ranges prescribed in Sections 4.2.5, 4.2.6, and 4.27.3 of the ADAAG

        and Sections 308 & 309.3 of the 2010 ADA Standards, whose resolution is readily achievable.

  x.    The Plaintiff could not exit the restroom without assistance, as the required maneuvering

        clearance is not provided. Violation: The restroom door does not provide the required latch

        side clearance violating Section 4.13.6 of the ADAAG and Section 404.2.4 of the 2010 ADA

        Standards, whose resolution is readily achievable.




                                                    10
Case 1:20-cv-22484-KMW Document 1 Entered on FLSD Docket 06/16/2020 Page 11 of 18




 xi.     The Plaintiff could not enter the restroom without assistance, as the door width is too narrow.

         Violation: The clear width at restroom doors is less than the prescribed minimums violating

         Section 4.13.5 of the ADAAG and Section 404.2.3 of the 2010 ADA Standards, whose

         resolution is readily achievable.

xii.     The Plaintiff had difficulty using the doorknob on the restroom door without assistance, as it

         requires tight grasping. Violation: The restroom door has non-compliant hardware for disabled

         patrons, violating Sections 4.13.9 & 4.27.4 of the ADAAG and Sections 309.4 & 404.2.7 of

         the 2010 ADA Standards, whose resolution is readily achievable.

xiii.    There are permanently designated interior spaces without proper signage, violating Section

         4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

         whose resolution is readily achievable.

xiv.     The Plaintiff had difficulty entering the restroom without assistance, as the door threshold is

         too high. Violation: There are threshold rises in excess of ½ inch at the restroom entrances,

         violating Section 4.13.8 of the ADAAG and Section 404.2.5 of the 2010 ADA Standards,

         whose resolution is readily achievable.

       Bean Shop

            D. Public Restrooms

   i.    The Plaintiff could not enter the restroom without assistance, as the required maneuvering

         clearance is not provided. Violation: The restroom door does not provide the required latch

         side clearance violating Section 4.13.6 of the ADAAG and Section 404.2.4 of the 2010 ADA

         Standards, whose resolution is readily achievable.




                                                     11
Case 1:20-cv-22484-KMW Document 1 Entered on FLSD Docket 06/16/2020 Page 12 of 18




 ii.    There are permanently designated interior spaces without proper signage, violating Section

        4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

        whose resolution is readily achievable.

 iii.   The Plaintiff had difficulty using the locking mechanism on the restroom door without

        assistance, as it requires tight grasping. Violation: The restroom door has non-compliant

        hardware for disabled patrons, violating Sections 4.13.9 & 4.27.4 of the ADAAG and Sections

        309.4 & 404.2.7 of the 2010 ADA Standards, whose resolution is readily achievable.

 iv.    The Plaintiff could not transfer to the toilet without assistance, as the rear grab bar is missing

        and the side grab bar is not the required length or at the required location. Violation: The grab

        bars do not comply with the requirements prescribed in Section 4.16.4 & Figure 29 of the

        ADAAG and Section 604.5 of the 2010 ADA Standards, whose resolution is readily

        achievable.

  v.    The Plaintiff had difficulty using the toilet without assistance, as it is not mounted at the

        required distance from the side wall. Violation: The water closet is mounted at a non-compliant

        distance from the side wall, violating Section 4.16.2 and Figure 28 of the ADAAG and Section

        604.2 of the 2010 ADA Standards, whose resolution is readily achievable.

 vi.    The Plaintiff could not use the toilet without assistance as the seat is mounted too low.

        Violation: The water closet seats are mounted at a non-compliant height from the floor in

        violation of Section 4.16.3 of the ADAAG and Section 604.4 of the 2010 ADA Standards,

        whose resolution is readily achievable.

vii.    The Plaintiff could not use the lavatory without assistance, as the required knee & toe

        clearances are not provided. Violation: There are lavatories in public restrooms without the

                                                     12
Case 1:20-cv-22484-KMW Document 1 Entered on FLSD Docket 06/16/2020 Page 13 of 18




          required clearances provided, violating the requirements in Section 4.19.2 and Figure 31 of the

          ADAAG and Sections 306 and 606.2 of the 2010 ADA Standards, whose resolution is readily

          achievable.

viii.     The Plaintiff had difficulty using the paper towels due to the roll not being located within a

          dispenser. Violation: Elements in the restroom are not readily accessible and usable by persons

          with disabilities, violating 28 CFR 36.211, whose resolution is readily achievable.

 ix.      The Plaintiff could not use the restroom without assistance, as the required clear floor space is

          not provided. Violation: Compliant clear floor space is not provided in the restroom, violating

          Sections 4.2.3 & 4.22.3 of the ADAAG and Sections 304.3 and 603.2.1 of the 2010 ADA

          Standards, whose resolution is readily achievable.

       Casa Kni Restaurant

             E. Access to Goods and Services

   i.     There is seating provided at the facility that does not comply with the standards prescribed in

          Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

          resolution is readily achievable.

  ii.     The Plaintiff could not utilize the bar counter, as it is mounted too high. Violation: There are

          bar counters that are not at the prescribed height, violating Section 4.32.4 and 5.2 of the

          ADAAG and Section 902.3 of the 2010 ADA Standards, whose resolution is readily

          achievable.

             F. Public Restrooms




                                                       13
Case 1:20-cv-22484-KMW Document 1 Entered on FLSD Docket 06/16/2020 Page 14 of 18




   i.   There are permanently designated interior spaces without proper signage, violating Section

        4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

        whose resolution is readily achievable.

 ii.    The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

        not self-closing and does not have compliant door hardware. Violation: The accessible toilet

        compartment door does not provide hardware and features that comply with Sections 4.17.5 &

        4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards, whose

        resolution is readily achievable.

 iii.   The Plaintiff could not use the toilet compartment without assistance, as one of the required

        size is not provided: Violation: The toilet compartments provided for public use at the facility

        are in violation of Section 4.17.3 and Figure 30(a) of the ADAAG and Section 604.8.1 of the

        2010 ADA Standards, whose resolution is readily achievable.

 iv.    The Plaintiff could not use the lavatory outside the accessible toilet compartment without

        assistance, as the required knee and toe clearance is not provided. Violation: There are

        lavatories outside the accessible toilet compartment that don’t provide the required clearances

        violating Section 4.19.2 & Figure 31 of the ADAAG and Sections 213.3.4 & 606.5 of the 2010

        ADA Standards, whose resolution is readily achievable.

  v.    The Plaintiff could not enter the accessible toilet compartment without assistance, as the door

        width is too narrow. Violation: The clear width at accessible toilet compartment door is less

        than the prescribed minimums violating Section 4.13.5 & 4.17.5 of the ADAAG and Sections

        404.2.3 & 604.8.1.2 of the 2010 ADA Standards, whose resolution is readily achievable.




                                                    14
Case 1:20-cv-22484-KMW Document 1 Entered on FLSD Docket 06/16/2020 Page 15 of 18




 vi.      The Plaintiff could not transfer to the toilet without assistance, as the rear grab bar is missing.

          Violation: The grab bars in the accessible toilet compartment do not comply with the

          requirements prescribed in Section 4.17.6 of the ADAAG and Sections 604.5.2 and 609 of

          the 2010 ADA Standards, whose resolution is readily achievable.

vii.      The Plaintiff could not exit the restroom area without assistance, as the required maneuvering

          clearance is not provided. Violation: The restroom area door does not provide the required

          latch side clearance violating Section 4.13.6 of the ADAAG and Section 404.2.4 of the 2010

          ADA Standards, whose resolution is readily achievable.

                                     RELIEF SOUGHT AND THE BASIS

              24.      The discriminatory violations described in Count I are not an exclusive list of the

       Defendant’s ADA violations. Plaintiff requests an inspection of the Defendant’s places of public

       accommodation in order to photograph and measure all of the discriminatory acts violating the

       ADA and barriers to access in conjunction with Rule 34 and timely notice. Plaintiff further requests

       to inspect any and all barriers to access that were concealed by virtue of the barriers' presence,

       which prevented Plaintiff, CARLOS BRITO, from further ingress, use, and equal enjoyment of

       the Commercial Business and businesses located within the Commercial Property; Plaintiff

       requests to be physically present at such inspection in conjunction with Rule 34 and timely notice.

       A complete list of the Subject Premises’ ADA violations, and the remedial measures necessary to

       remove same, will require an on-site inspection by Plaintiff’s representatives pursuant to Federal

       Rule of Civil Procedure 34.

              25.      The individual Plaintiff, and all other individuals similarly situated, have been

       denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

                                                        15
Case 1:20-cv-22484-KMW Document 1 Entered on FLSD Docket 06/16/2020 Page 16 of 18




   privileges, benefits, programs and activities offered by Defendant, Defendant’s buildings,

   businesses and facilities; and has otherwise been discriminated against and damaged by the

   Defendant because of the Defendant’s ADA violations as set forth above.               The individual

   Plaintiff, and all others similarly situated, will continue to suffer such discrimination, injury and

   damage without the immediate relief provided by the ADA as requested herein. In order to remedy

   this discriminatory situation, the Plaintiff requires an inspection of the Defendant’s place of public

   accommodation in order to determine all of the areas of non-compliance with the Americans with

   Disabilities Act.

          26.          Defendant has discriminated against the individual Plaintiff by denying him

   access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

   accommodations of its place of public accommodation or commercial facility, in violation of 42

   U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendant continues to

   discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

   modifications in policies, practices or procedures, when such modifications are necessary to afford

   all offered goods, services, facilities, privileges, advantages or accommodations to individuals with

   disabilities; and by failing to take such efforts that may be necessary to ensure that no individual

   with a disability is excluded, denied services, segregated or otherwise treated differently than other

   individuals because of the absence of auxiliary aids and services.

          27.          Plaintiff is without adequate remedy at law, will suffer irreparable harm, and has

   a clear legal right to the relief sought. Further, injunctive relief will serve the public interest and

   all those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is

   entitled to recover attorneys’ fees, costs and litigation expenses from Defendant pursuant to 42

                                                      16
Case 1:20-cv-22484-KMW Document 1 Entered on FLSD Docket 06/16/2020 Page 17 of 18




   U.S.C. § 12205 and 28 CFR 36.505.

          28.        A Defendant is required to remove the existing architectural barriers to the

   physically disabled when such removal is readily achievable for their place of public

   accommodation, the Plaintiff and all others similarly situated, will continue to suffer such

   discrimination, injury and damage without the immediate relief provided by the ADA as requested

   herein. In order to remedy this discriminatory situation, the Plaintiff requires an inspection of the

   Defendant’s place of public accommodation in order to determine all of the areas of non-

   compliance with the Americans with Disabilities Act.

          29.        Notice to Defendant is not required as a result of the Defendant’s failure to cure

   the violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees

   and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff

   or waived by the Defendant.

          30.        Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

   Plaintiff Injunctive Relief, including an order to alter the property where Defendant operate its

   businesses, located at and/or within the commercial property located at 911 SW 87 Avenue,

   Miami, Florida, the exterior areas, and the common exterior areas of the Commercial Property and

   businesses located within the Commercial Property, to make those facilities readily accessible and

   useable to the Plaintiff and all other mobility-impaired persons; or by closing the facility until such

   time as the Defendant cure the violations of the ADA.

          WHEREFORE, the Plaintiff, CARLOS BRITO, respectfully requests that this Honorable

   Court issue (i) a Declaratory Judgment determining Defendant at the commencement of the subject

   lawsuit were and are in violation of Title III of the Americans with Disabilities Act, 42 U.S.C. §

                                                     17
Case 1:20-cv-22484-KMW Document 1 Entered on FLSD Docket 06/16/2020 Page 18 of 18




   12181 et seq.; (ii) Injunctive relief against Defendant including an order to make all readily

   achievable alterations to the facilities; or to make such facilities readily accessible to and usable

   by individuals with disabilities to the extent required by the ADA; and to require Defendant to

   make reasonable modifications in policies, practices or procedures, when such modifications are

   necessary to afford all offered goods, services, facilities, privileges, advantages or

   accommodations to individuals with disabilities; and by failing to take such steps that may be

   necessary to ensure that no individual with a disability is excluded, denied services, segregated or

   otherwise treated differently than other individuals because of the absence of auxiliary aids and

   services; (iii) An award of attorneys’ fees, costs and litigation expenses pursuant to 42 U.S.C. §

   12205; and (iv) such other relief as the Court deems just and proper, and/or is allowable under

   Title III of the Americans with Disabilities Act.


   Dated: June 16, 2020.
                                                 GARCIA-MENOCAL & PEREZ, P.L.

                                                 Attorneys for Plaintiff
                                                 4937 S.W. 74th Court
                                                 Miami, Florida 33155
                                                 Telephone: (305) 553-3464
                                                 Facsimile: (305) 553-3031
                                                 Primary E-Mail: ajperez@lawgmp.com
                                                 Secondary E-Mails: bvirues@lawgmp.com
                                                                       aquezada@lawgmp.com

                                                 By: ___/s/_Anthony J. Perez________
                                                        ANTHONY J. PEREZ
                                                        Florida Bar No.: 535451
                                                        BEVERLY VIRUES
                                                        Florida Bar No.: 123713




                                                    18
